TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00389-CV




In re Centroplex Automobile Recovery, Inc.






ORIGINAL PROCEEDING FROM TRAVIS COUNTY




M E M O R A N D U M   O P I N I O N


                        Relator Centroplex Automobile Recovery, Inc. has filed a petition for a writ of
mandamus challenging the district court’s order granting Prime, Inc.’s motion to disqualify counsel
dated May 23, 2006.  Relator also filed a motion to seal certain documents.  We grant the motion to
seal and deny the petition for writ of mandamus.  Tex. R. App. P. 52.
 
 
                                                                                                                                                            
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Filed:   July 13, 2006